Per Curiam.

Appeals from so much of the orders of the Supreme Court at Special Term, as, in proceedings to review and annul determinations of the State Liquor Authority approving issuance to certain individuals, parties here, of retail package liquor store licenses, enjoined respondent Authority from executing and issuing such licenses pending the hearing of the motions made by the orders to show cause whereby the proceedings were commenced. Motions to vacate such interim stays, which were granted ex parte insofar as the individual respondents in the proceedings were concerned, and upon notice to the State Liquor Authority which it deems at least questionable. (CPLR 5704.) Whether the issue be determined here upon the appeals or upon the motions is of no great moment. On the bare allegations before us, we are unwilling to indulge the assumption that the licenses in question were approved pursuant to unlawful procedures or otherwise than in accordance with law; nor can we hold, at this stage of the proceedings, at least, that the conduct of liquor store businesses by the individual respondents, pursuant to the licenses which have been authorized to be issued, would constitute unlawful sales within the intent of the statute upon which these proceedings are grounded. (Alcoholic Beverage Control Law, § 123.) Additionally, there has been no showing of irreparable injury or, indeed, of any substantial damage. (See 7 Weinstein-Korn-Miller, N. Y. Civ. Prae., par. 6301.20 and authorities there cited.) It follows that the preliminary injunction was improvidently granted. We pass on no other question. Settle order. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.